NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
                                                 




                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                    Argued April 25, 2017 
                                    Decided June 27, 2017 
                                                
                                            Before 
 
                         RICHARD A. POSNER, Circuit Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
                          
 
No. 16‐3516 
 
FREDY HERNANDEZ‐ALVAREZ,                           Petition for Review of an Order of the 
       Petitioner,                                 Board of Immigration Appeals. 
                                                    
       v.                                          No. A205‐281‐574 
                                                    
JEFFERSON B. SESSIONS III,                          
Attorney General of the United States,              
       Respondent. 
 
                                           ORDER 
        
       Fredy Hernandez‐Alvarez petitions for review of the denial of his application to 
cancel his removal to Mexico. He has two children who are U.S. citizens. He contends 
they would suffer “exceptional  and extremely unusual hardship” if he were removed. 
See 8 U.S.C. § 1229b(b)(1)(D). An immigration judge and then the Board of Immigration 
Appeals concluded that he did not show such hardship. He challenges this conclusion 
and contends that the immigration judge violated his due process rights at his hearing by 
repeatedly  interrupting  his  testimony.  We  lack  jurisdiction  to  review  the  § 1229b(b)(1) 
No. 16‐3516                                                                                  Page 2 
 
challenge,  so  the  petition  is  dismissed  in  part.  We  deny  the  remainder  of  the  petition 
because the judge did not deny Hernandez‐Alvarez due process of law in the hearing.   
       Hernandez‐Alvarez is 42 years old, unmarried, and a citizen of Mexico. He says 
that he entered the United States illegally in 1997. Two years later he was convicted of 
battery for striking his girlfriend. The next year he began living with a different girlfriend 
who gave birth to his two daughters, who are United States citizens. He separated from 
the girls’ mother in 2007 and entered into a custody agreement. Six years later he was 
convicted of aggravated battery for striking his older daughter in the face.     
         The  Department  of  Homeland  Security  issued  Hernandez‐Alvarez  a  Notice  to 
Appear charging him as removable on two grounds: being in the United States illegally, 
see 8 U.S.C. § 1182(a)(6)(A)(i), and, based on the conviction for striking his daughter, for 
having been convicted of a crime “involving moral turpitude.” § 1182(a)(2)(A)(i)(I). At 
the removal hearing, the immigration judge sustained the charge of removability based 
on  Hernandez‐Alvarez’s  unlawful  presence  in  the  United  States.  The  judge  deferred 
ruling on the second charge until the government provided all of his conviction records. 
At  a  follow‐up  hearing,  the  judge  declined  to  sustain  the  second  charge,  finding  that 
Hernandez‐Alvarez’s  conviction  for  striking  his  daughter  was  not  a  crime  involving 
moral turpitude. (That finding is not an issue before us on this petition.)         
        With  the  case  still  open  two  years  later,  Hernandez‐Alvarez  applied  for 
discretionary  cancellation  of  removal.  He  asserted  that  his  daughters,  by  then  ages 
thirteen and eight, would suffer exceptional and extremely unusual hardship if he were 
removed to Mexico. “Exceptional and extremely unusual hardship” for family members 
who are United States citizens is one of four requirements that a removable alien must 
satisfy  to  be  legally  eligible  for  discretionary  cancellation  of  removal.  See 8  U.S.C. 
§ 1229b(b)(1). At a hearing before a different judge, Hernandez‐Alvarez testified that his 
daughters lived with their mother. He acknowledged that he was “trying to gain once 
again the trust of my daughters, especially my older one, because my younger one is still 
pretty small,” but he said that his relationships with his daughters were “very good.” He 
added that he had provided the children’s mother with two to three hundred dollars in 
child support for the past several months. But as a result of a restraining order imposed 
on him in 2012 for striking his daughter, Hernandez‐Alvarez saw his daughters only once 
a week during supervised visits and talked to them on the telephone once a week.   
       The immigration judge denied Hernandez‐Alvarez’s application to cancel removal 
and ordered that he be removed to Mexico. The judge decided that Hernandez‐Alvarez 
did not meet any of the four requirements for cancellation of removal: (1) at least 10 years 
of continuous presence the United States; (2) “good moral character” during that time; 
No. 16‐3516                                                                                Page 3 
 
(3) no  convictions  falling  under  8  U.S.C.  §§  1182(a)(2),  1227(a)(2),  or  1227(a)(3);  and 
(4) “exceptional  and  extremely  unusual  hardship”  to  his  children  resulting  from  his 
removal.  See  8  U.S.C.  § 1229b(b)(1).  Regarding  this  fourth  factor,  the  judge  noted 
Hernandez‐Alvarez’s  “minimal”  child‐support  payments  and  the  restraining  order 
limiting his contact with his children. The judge misspoke, however, when he said that 
Hernandez‐Alvarez’s visits with his daughters were “monthly” rather than weekly.   
        On  appeal,  the  Board  of  Immigration  Appeals  upheld  the  judge’s decision.  The 
Board agreed with the judge that Hernandez‐Alvarez did not establish that his removal 
would  cause  his  daughters  hardship  sufficient  for  him  to  qualify  for  cancellation  of 
removal.  The  record,  the  Board  said,  was  “devoid  of  evidence”  that  the  girls’  mother 
needed his child‐support payments or that he could not “obtain work in Mexico in order 
to help financially provide for his children.” The judge’s error regarding the frequency of 
his visits with his children was deemed harmless. Because Hernandez‐Alvarez did not 
show sufficient hardship posed by his removal, the Board declined to address the other 
three  requirements  under  § 1229b(b)(1).  The  Board  also  rejected  Hernandez‐Alvarez’s 
contention that the judge’s questions and interruptions denied him a fair hearing. The 
Board pointed out that the questions related to his eligibility for cancellation of removal 
and that Hernandez‐Alvarez did not identify any evidence that the judge prevented him 
from introducing. 
        In his petition for judicial review, Hernandez‐Alvarez contests the Board’s denial 
of  his  application  for  cancellation  of  removal.  As  a  general  rule,  however,  we  lack 
jurisdiction to review the Board’s discretionary determination that an alien did not show 
that  his  removal  would  cause  family  members  exceptional  and  extremely  unusual 
hardship.  8  U.S.C.  § 1252(a)(2)(B)(i);  Perez‐Fuentes  v.  Lynch,  842 F.3d 506,  510 
(7th Cir. 2016).   
       Hernandez‐Alvarez makes two arguments to support jurisdiction. First, he argues 
that  we  have  jurisdiction  to  consider  arguments  about  statutory  interpretation,  which 
includes  his  challenge  to  the  manner  in  which  the  judge  and  the  Board  assessed  his 
continuous  physical  presence  in  the  United  States.  That  argument  does  not  establish 
jurisdiction before this court. The Board, whose decision we review, see Chun Sui Yuan v. 
Lynch,  827 F.3d 648,  653  (7th Cir. 2016),  Krasilych  v.  Holder,  583  F.3d  962,  966  (7th  Cir. 
2009),  never  evaluated  his  continuous  physical  presence  in  the  United  States.  It 
determined only that he did not make a sufficient showing of hardship.   
       Second, Hernandez‐Alvarez asserts that we have jurisdiction to consider a claim 
that the Board ignored relevant evidence, which is a claim of legal error over which we 
may exercise jurisdiction. See, e.g., Delgado‐Arteaga v. Sessions, 852 F.3d 635, 642 (7th Cir. 
No. 16‐3516                                                                            Page 4 
 
2017); Perez‐Fuente, 842 F.3d at 512; Champion v. Holder, 626 F.3d 952, 956 (7th Cir. 2010); 
Iglesias  v.  Mukasey,  540  F.3d  528,  531  (7th  Cir.  2008).  Such  arguments  can  easily 
metamorphose, however, so that they fall outside our jurisdiction by challenging how the 
Board  or  judge  considered  evidence,  not  whether  they  considered  it.  In  this  case, 
Hernandez‐Alvarez has not identified any evidence that the Board actually ignored. He 
thus has not raised any colorable legal or constitutional arguments about his statutory 
eligibility for cancellation of removal that we can consider. We must dismiss that portion 
of his petition for lack of jurisdiction.   
          Next, Hernandez‐Alvarez argues that the judge violated his due process rights by 
“improperly  assum[ing]  the  role  of  counsel  for  the  Government.”  He  asserts  that  the 
judge had a “negative attitude” toward his case, “frequently interrupted” his lawyer, and 
“took over entire lines of questioning.” The judge, he adds, prejudged the case.1   
       This due process challenge raises a constitutional claim that confers jurisdiction 
over  this  part  of  the  petition.  See  8 U.S.C.  §  1252(a)(2)(D),  Kuschchak  v.  Ashcroft, 
366 F.3d 597,  602  (7th  Cir.  2004).  On  the  merits,  however,  the  Board  did  not  err  by 
deciding that the judge gave Hernandez‐Alvarez a fair hearing. 
         An  immigration  judge  has  the  authority  to  “interrogate,  examine,  and  cross‐
examine” a petitioner and any other witnesses. 8 U.S.C. § 1229a(b)(1). Immigration judges 
carry heavy caseloads and do not have time to waste. Like an appellate court, a trial judge 
in a bench trial can raise questions and try to focus the presentations to the court based 
on the judge’s understanding of the facts and law. Such efforts do not show that the judge 
has abandoned an impartial and neutral stance or has prejudged the case. See Barragan‐
Ojeda v. Sessions, 853 F.3d 374, 381–82 (7th Cir. 2017) (“When the IJ does not demonstrate 
‘impatience,  hostility,  or  a  predisposition  against’  an  alien’s  claim,  and  where  the 
questions assisted in the development of the record on relevant points, the mere fact that 
the  IJ  elicited  testimony  is  not  inappropriate  and  certainly  does  not  raise  due  process 
concerns.”); Kharkhan v. Ashcroft, 336 F.3d 601, 606 (7th Cir. 2003). On the other hand, as 

                                                 
            1   Hernandez‐Alvarez  relies  on  the  following  statement  by  the  judge:  “Well,  Mr.  Metcalf 

[Hernandez‐Alvarez’s attorney], I don’t see any point in continuing on with the respondent’s case. I just 
don’t see him eligible for cancellation of removal. I mean, you can continue the questioning, but one, you 
know,  the  records  show  that  he  has  the  ’99  conviction  for  domestic  battery  causing  bodily  injury;  the 
Seventh Circuit has found that to be a crime of violence, and so he would be precluded from cancellation 
of removal eligibility statutorily. Secondly, he has a 2013 for domestic battery or aggravated battery, and 
he served approximately 150 days in jail. In addition, it’s only recently that the respondent by court order 
has  been  reestablishing  a  relationship  with  his  children.  So  this  case  doesn’t  even  come  close  to  being 
eligible for cancellation of removal. So do you want to ask some other questions concerning those topics, 
good moral character?”   
No. 16‐3516                                                                                  Page 5 
 
we  explained  in  Barragan‐Ojeda,  that  authority  can  be  misused.  We  will  order  new 
hearings  where  judges  have  been  hostile  or  abusive  or  have  prevented  rather  than 
facilitated  presentation  of  an  alien’s  case.  853  F.3d  at  381,  citing  Rodriguez  Galicia  v. 
Gonzales, 422 F.3d 529, 539 (7th Cir. 2005); Podio v. I.N.S., 153 F.3d 506, 510 (7th Cir. 1998). 
        In  this  case,  the  judge  posed  appropriate  questions  that  probed  Hernandez‐
Alvarez’s statutory eligibility for relief. At the key hearing, both lawyers were new to the 
case. The judge was already familiar with the relevant circumstances, which did not need 
to be repeated. The judge’s questions about the extent of the hardship the children would 
suffer if Hernandez‐Alvarez were removed, the nature of his past criminal convictions, 
and  his  physical  presence  in  the  United  States  were  right  on  target.  They  framed  the 
challenge for Hernandez‐Alvarez and his lawyer, and the judge invited them to present 
additional evidence. 
        The process was similar to an appellate argument when a judge explains his or her 
understanding  of  the  difficulties  the  lawyer’s  client  faces  and  invites  response. 
Hernandez‐Alvarez has not identified any evidence that the judge prevented him from 
introducing, and his brief overlooks several opportunities the judge gave him to testify 
as he  pleased. See  Perez‐Fuentes, 842 F.3d at 511 (explaining that a  petitioner  does “not 
have a meaningful opportunity to be heard” when relevant evidence has been wrongly 
excluded). We also reject the argument that the judge prejudged the case. In the passage 
quoted in the footnote above, the judge reacted to the facts and evidence, identified the 
obvious and serious problems with Hernandez‐Alvarez’s application for cancellation of 
removal,  and  invited  him  to  address  them.  That’s  what  a  judge  is  supposed  to  do. 
Accordingly, the portion of the petition for judicial review that is not barred by 8 U.S.C. 
§ 1252(a)(2)(B)(i) is DENIED.